The opinion of the court was delivered by
Johnston, J. :
The language of the act (Laws 1895, ch. 5) leaves no doubt of the legislative purpose. It was to appropriate specific sums to the 34 persons named therein, who had furnished cane to the sugar company. It may be that under the prior acts providing for the payment of bounty by the state for the manufacture of sugar, the sugar company had earned a share of the promised bounty, and that a moral obligation rested upon the state to pay it. If such an obligation exists, it is one which cannot be enforced against the state by the sugar company. The payment of such an obligation rests entirely with the legislature, and until a specific appropriation is made by that department, not a dollar of the public money can be withdrawn for that purpose.
The claim that so much of the act as designates the *575persons to whom the money appropriated should be paid may be ignored, and the remaining provisions, which it is claimed would authorize the payment of the money to the sugar company or its assignees, treated as valid, cannot be sustained. To strike down that part of the act which specifically provides who shall receive the money, and then, upon an interpretation of the emasculated act, declare that the money should be paid to others, would be a plain disregard of the legislative will, and would be an exercise of a power which the court does not possess. The judiciary cannot prescribe to the legislative department limitations upon the exercise of an acknowledged power. The legislative power may appear to be exercised inequitably, but, so long as it is within the constitutional limits, the power is supreme. Moneys rightfully in the state treasury cannot be withdrawn “exceptin pursuance of a specific appropriation made by law.” (Const., art. 2, §24.) The appropriation made is specific, and designates particularly who shall receive it. To eliminate that provision would be to divert public moneys to purposes and persons other than those intended by the legislature, when, as counsel well says, the court has no power whatever over moneys in the state treasury, or over the custodians of the public moneys, for the purpose of directing their payment, except in aid of a “specific appropriation made by law.” The court, in proper cases, may adjudge a legislative act to be partially or wholly void ; but, if there is any weakness in the provisions of the act in question, the.bank is not in a position to question it. No money has been set apart to the bank or the sugar company which they can claim, and the provisions encouraging the manufacture of sugar and providing for the payment of boun*576ties under certain circumstances gave them no right to any particular fund or moneys. If by virtue of those acts they have an equitable claim against the state they should look to the legislature. It cannot be obtained upon an attempt to obstruct an approprition made to others, nor can it be paid out of the state treasury until a specific appropriation is made by law for that purpose. For some reason which the legislature deemed to be sufficient, money was appropriated to pay the cane-growers who furnished cane to the sugar company. It may be that those who furnished the cane were not paid for the same, and that it was thought that they had a stronger claim upon the state for the bounty than those who converted it into sugar. Whatever may have been the moving influence, it is clear that the legislature did appropriate money for the cane-growers, and did not appropriate any for the sugar company or its assignee. The state does not question the validity of the appropriation to the cane-growers, and the bank is a mere volunteer who has no authority to act as guardian of the treasury, nor any standing in court to attack a specific appropriation made to other parties.
The judgment will be reversed, and the cause remanded for further proceedings.
All the Justices concurring.